Citation Nr: 1437654	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-24 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted entitlement to service connection for a bilateral hearing loss disability and established a noncompensable (zero percent) rating.  In November 2013, the Board remanded the Veteran's claim for further development.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  VA audiometric testing in August 2010 and December 2013 showed Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  VA audiometric testing in August 2012 showed Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duty to Notify and Assist 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of entitlement to service connection for a bilateral hearing loss disability.  Once entitlement to service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  The RO associated the Veteran's post-service VA treatment records with the claims file and had previously obtained the Veteran's service treatment records and military personnel records.  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  The Veteran was provided with VA audiological examinations in August 2010, August 2012 and December 2013.  The Board finds the VA examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the Board finds that there was substantial compliance with the November 2013 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  

II.  Initial Compensable Rating for Bilateral Hearing Loss Disability

The Veteran contends that an initial compensable rating for his service-connected bilateral hearing loss disability is warranted.  A December 2010 rating decision granted entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable rating, effective March 2010.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.  § 1155 (West 2012); 38 C.F.R. Part 4 (2013).

Since the initial grant of service connection, the Veteran's bilateral hearing loss disability has been assigned a noncompensable (zero percent) rating.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule, unlike extraschedular consideration under 38 C.F.R. § 3.321(b) of the regulations, rely exclusively on objective test results).
An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  

To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I through Level XI.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2013).  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  Average puretone decibel loss for each ear is located on Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination") along a horizontal axis, and percent of discrimination is located along a vertical axis.  38 C.F.R. § 4.85, Table VI (2013).  The results are then matched between the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2013).

To warrant the assignment of a compensable rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2013).

Analysis

The Veteran was afforded three VA audiological examinations during the course of this claim.  The Board notes that at each VA audiological examination, the VA examiner addressed the functional effects of the Veteran's bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In addition, none of the VA audiological examinations showed an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 (2013).

The Veteran was afforded a VA audiological examination in August 2010.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
30
70
LEFT
20
25
25
80
75
The speech discrimination scores were 88 percent for the right ear and 88 percent for the left ear.  The puretone threshold average in the right ear was 38 and the puretone threshold average in the left ear was 51.  These results, when applied to Table VI, correspond to a Level II designation for the right ear and a Level II designation for the left ear.  Under Table VII, Level II hearing in the "better" (right or left) ear and Level II hearing in the "poorer" (right or left) ear warrants the assignment of a noncompensable percent rating.  38 C.F.R. § 4.85 (2013).   

The Veteran was afforded a VA audiological examination in August 2012.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
30
70
LEFT
20
30
35
80
75

The speech discrimination scores were not reported and the examiner indicated that the use of speech discrimination scores was not appropriate for this Veteran.  The puretone threshold average in the right ear was 40 and the puretone threshold average in the left ear was 55.  When the examiner certifies that the use of the speech discrimination test is not appropriate, Table VIa ("Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average") is used to determine a Roman numeral designation for hearing impairment based only on puretone threshold average, which is then used in Table VII.  38 C.F.R.                 §§ 4.85(c), 4.85, Table VIa (2013).  The August 2012 VA audiological examination results, when applied to Table VIa, correspond to a Level I designation for the right ear and a Level III designation for the left ear.  Under Table VII, Level I hearing in the "better" (right) ear and Level III hearing in the "poorer" (left) ear warrants the assignment of a noncompensable rating.  38 C.F.R. § 4.85 (2013).  

The Veteran was afforded a VA audiological examination in December 2013.  Pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
70
LEFT
15
25
25
80
80

The speech discrimination scores were 88 percent for the right ear and 86 percent for the left ear.  The puretone threshold average in the right ear was 35 and the puretone threshold average in the left ear was 53.  These results, when applied to Table VI, correspond to a Level II designation for the right ear and a Level II designation for the left ear.  Under Table VII, Level II hearing in the "better" (right or left) ear and Level II hearing in the "poorer" (right or left) ear warrants the assignment of a noncompensable rating.  38 C.F.R. § 4.85 (2013).  

In light of the VA audiological examinations of record, a compensable rating is not warranted for the Veteran's service-connected bilateral hearing at any point throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.       §§ 4.85, 4.86, Diagnostic Code 6100 (2013).  In reaching this conclusion, the Veteran's lay statements regarding his hearing loss have been considered.  The Veteran is competent to report difficulty hearing and there is no reason to doubt the credibility of the Veteran with respect to the fact that he has difficulty hearing.  The findings on the audiological examinations are consistent with the Veteran's assertions that he has difficulty hearing.  The Board, however, is bound by the mechanical formula provided by regulation for the assignment of ratings for service-connected hearing loss disability and is without authority to grant a higher rating than provided above.  
 
III. Other Considerations 

Extra Schedular Consideration for Bilateral Hearing Loss Disability

The potential application of 38 C.F.R. § 3.321(b)(1) (2013) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there are three elements for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms", specifically marked interference with employment or frequent periods of hospitalization.  Third, if the first and second elements are satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The symptomatology and impairment caused by the Veteran's service-connected bilateral hearing loss disability is contemplated by the rating criteria for hearing loss.  Other than the Veteran's tinnitus, there is no symptom or manifestation stemming from the bilateral hearing loss disability that is not currently considered in the rating criteria for rating hearing loss.  The VA audiological examination reports, discussed above, addressed the functional impacts of the Veteran's bilateral hearing loss disability.  See August 2010 VA Audiological Examination Report (stating that the Veteran reported "difficulty understanding speech, especially in a crowd"); August 2012 VA Audiological Examination Report (stating that the Veteran reported he "cannot understand speech if more than one person is speaking at a time.  He cannot hear his phone ring."); December 2013 VA Audiological Examination Report (stating that the Veteran reported he "'just can't hear worth nothing.  An alarm can go off and I just can't hear it.'").  The Veteran's statements with respect to the functional impact of his bilateral hearing loss disability reflect a decrease in hearing acuity, which is contemplated by the rating schedule.  The Veteran has not described any other manifestation of the ears other than hearing loss and tinnitus.  All of the Veteran's symptoms and manifestations have been considered based on all available rating criteria pertinent to the ears.  In this case, comparing the Veteran's disability level and symptomatology of the bilateral hearing loss disability, to the rating schedule, the degree of disability is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In summary, there is nothing exceptional or unusual about the Veteran's bilateral hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused him to miss work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2013).  Thus, even if the Veteran's disability picture was exceptional or unusual, referral would not be warranted.

Total Rating Based on Unemployability Due to Service-Connected Disability (TDIU)

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  There is some evidence that the Veteran's ability to work may be impacted by his health issues.  See September 2012 Form 9; July 2013 Veteran Statement; see also November 2013 Rating Decision (stating that a TDIU would be considered "after future exam is completed).  In this case, however, the Veteran has not argued, and the record does not otherwise reflect, that his bilateral hearing loss disability renders him unable to secure or follow substantially gainful employment.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.




ORDER

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


